Exhibit 99.1 RESOLUTE ENERGY CORPORATION ANNOUNCES RESULTS FOR THE QUARTER ENDED MARCH 31, 2017 - Accelerating development with two rigs and a dedicated frac spread - - Nine wells reached total depth and eight wells completed since January 1 - - April Delaware Basin production above 16 MBoe per day, up 32% from March - - 1Q17 production averaged 19,702 Boe per day - Denver, Colorado – May 3, 2017 – Resolute Energy Corporation (“Resolute” or the “Company”) (NYSE: REN) today reported financial and operating results for the quarter ended March 31, 2017.
